DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed November 17, 2021 has been acknowledged. Newly presented claim 26 has been entered. Claims 1, 3-17, and 20-26 remain pending in the application.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-17, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Gusmer (4199303). Gusmer fails to teach or suggest a third channel in fluid communication with the chamber and a plunger in the housing and configured to move between a first position in the first mode and a second position in the second mode, wherein the plunger allows the compositions and the fluid to react within the chamber when the plunger is at the first position during the first mode, wherein the plunger prevents the compositions and the fluid from reacting with each other in the chamber when the plunger is at the second position during the second mode; and a solenoid valve fixedly coupled to the plunger, wherein the solenoid valve is configured such that movement of the solenoid valve imparts movement of the plunger to the first position in the first mode and the second position in the second mode, 2FSI-05US (3519015.0010) wherein in the first position the plunger is un-deployed, in a direction toward the solenoid valve, wherein in the second position the plunger is deployed, in a direction away from the solenoid valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DONNELL A LONG/Primary Examiner, Art Unit 3754